Unpublished opinions are not binding precedent in this circuit. PER CURIAM: In these consolidated appeals, Michael Breyan challenges the district court’s orders dismissing his 42 U.S.C. § 1983 (2012) complaints without prejudice for failure to comply with multiple court orders directing him to file his complaints on the proper provided forms. See Fed. R. Civ. P, 41(b). Having determined that these orders are final and appealable, see Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 624 (4th Cir. 2015), we affirm for the reasons stated by the district court. Breyan v. Ruth, No. 2:17-cv-00110-BHH-MGB (D.S.C. Apr. 10, 2017); Breyan v. All; No. 2:17-cv-00111-BHH-MGB (D.S.C. Apr. 10, 2017); Breyan v. Poindexter, No. 2:17-cv-00210-BHH-MGB (D.S.C. Apr. 10, 2017); Breyan v. Classification, No. 2:17-cv-00664-BHH-MGB (D.S.C. Apr. 13, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED